Citation Nr: 9910767	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  93-09 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of a United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
dated January 30, 1996, which granted a motion to vacate an 
August 1993 Board decision and remand the case for additional 
development.

The record reflects the case arose from a February 1992 
rating decision by the Los Angeles, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In May 1996 and July 1997 the Board remanded the case to the 
RO for additional development.

A November 1997 statement by the veteran could be construed 
as a claim of reimbursement for medical expenses.  This 
matter has not been developed for appellate review and is 
referred to the RO for appropriate action.


REMAND

In his November 1991 application for VA benefits the veteran 
identified treatment for PTSD at a VA medical facility in 
Sepulveda, California, on November 27, 1991.  Review of the 
claims file indicates that VA records associated with that 
treatment have not been requested.  Generally, VA medical 
records are held to be within the Secretary's control and may 
be reasonably considered to be a part of the record.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the 
Board finds that all available VA medical treatment records 
should be obtained for an adequate determination of the issue 
on appeal.

The Court has held that there is a duty to assist in the 
completion of an application for benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1998), depending on the 
particular facts in each case.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
as modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
(wherein the Court found there was a duty to further assist 
in the development of the evidence only when the veteran has 
reported the existence of evidence which could serve to 
render a claim well grounded).  

In addition, in a March 1999 informal hearing presentation 
the veteran's service representative, in essence, requested 
the veteran be provided another opportunity for to appear at 
a VA psychiatric examination.  The Board notes VA regulations 
provide that when a claimant, in conjunction with an original 
service connection claim, fails to attend a scheduled VA 
examination without good cause the claim shall be rated based 
upon the evidence of record.  See 38 C.F.R. § 3.655 (1998).  

The Court has held that claimants must be prepared to meet 
their obligations by cooperating with the VA's efforts to 
provide an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  See 
Olson v. Principi, 3 Vet. App. 480 (1992).  The Court has 
also held that the "duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Therefore, the Board finds that an additional VA medical 
examination is not required, unless the RO receives adequate 
information that the veteran's failure to appear at the March 
1998 scheduled examination was for good cause.

The Board notes, however, that the RO should conduct all 
necessary development if evidence of a well-grounded claim is 
submitted.  The fulfillment of the statutory duty to assist 
in the development of a well-grounded claim includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran and his representative 
should be allowed to submit additional 
evidence pertinent to the issue on 
appeal.

2.  The RO should contact the VA Medical 
Center in Sepulveda, California, and 
request all treatment records pertaining 
to the veteran.  Any pertinent 
information received should be associated 
with the claims file.

3.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).







